Case 0:20-cv-60416-AMC Document 100-12 Entered on FLSD Docket 07/09/2021 Page 1 of
                                       10




                                Exhibit 12
Case 0:20-cv-60416-AMC Document 100-12 Entered on FLSD Docket 07/09/2021 Page 2 of
                                       10


                                                                      Page 1

   1                     UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
   2                     CASE NO:     20-60416-CIV-CANNON/HUNT
   3
   4      TOCMAIL, INC., a Florida corporation.
   5
   6                              Plaintiff,
   7      VS.
   8      MICROSOFT CORPORATION, a Washington corporation.
   9
  10                               Defendant.
          ________________________________________________/
  11
  12
  13
                                  Zoom Videotaped
  14                              March 11, 2021
                                  12:01 p.m. - 3:28 p.m.
  15
  16
                 VIDEOTAPED ZOOM DEPOSITION OF DEBRAJ GHOSH
  17
  18
  19             Taken before MARIA FERNANDEZ, R.P.R., F.P.R.
  20      And Notary Public for the State of Florida at Large,
  21      pursuant to Notice of Taking Deposition filed in the
  22      above cause.
  23
  24
  25

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-12 Entered on FLSD Docket 07/09/2021 Page 3 of
                                       10


                                                                      Page 11

   1             A    No.   Once again, from my own experience, I
   2      don't directly work on any ads or promotions.              The one
   3      thing I would say that we did, which isn't like an ad,
   4      so to speak, which is on TV or anything, or a
   5      promotional campaign that you would see on TV, is that
   6      we did what we call a White Glove program, when I was
   7      doing Office ATP, which basically entailed us having
   8      closer communications with customers as they were
   9      trying the product and sort of exploring its
  10      potential.
  11             Q    You called -- you said it was a White Glove
  12      program?
  13             A    Correct, yes.
  14             Q    And what exactly was involved with that?
  15             A    Yeah, so that just meant that these were
  16      customers who were trialing the product.              And so that
  17      meant -- because they were trialing the product and
  18      they were interested in exploring its possibilities,
  19      they were able to communicate and meet with our
  20      engineering team twice a month.
  21                  And also basically we helped them set up the
  22      product.    They were able to test it, if they had any
  23      questions about what was going on.              And oftentimes
  24      they would do bake-offs with us and a competitive
  25      product in space, and so they would basically have

                                   Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 100-12 Entered on FLSD Docket 07/09/2021 Page 4 of
                                       10


                                                                     Page 12

   1      those closer touch-points with us and our engineering
   2      teams, and that's why we called it the White Glove
   3      Program because they had greater access to us and the
   4      ability to communicate with us.
   5             Q    So did you personally work with customers
   6      during that program?
   7             A    I did, yes.
   8                  And once again, I will say that I worked
   9      with them in the sense that I was the marketing person
  10      so I would be on every single call, but then we'd also
  11      have engineering experts on the call for the technical
  12      details on the product and specific questions.
  13




                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-12 Entered on FLSD Docket 07/09/2021 Page 5 of
                                       10


                                                                       Page 46

   1             Q    Okay.   And who -- who would you have been
   2      giving the presentation to?
   3             A    This was given to usually the typical
   4      audience at Microsoft Ignite, so those are IT pros, in
   5      our case it would be security admins and IT pros, so
   6      people who are pretty technically savvy.              They
   7      understand the Microsoft technology stat for the most
   8      part, and they were probably looking to learn more
   9      about our security products and what we had -- what we
  10      were offering for our security products.
  11                  So I would say these are people who have
  12      pretty solid technical background.              They're involved
  13      in IT and security, so they sort of know the space.
  14
  15




                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-12 Entered on FLSD Docket 07/09/2021 Page 6 of
                                       10


                                                                     Page 71

   1




  11                  But, once again, I would also make sure that
  12      we never have any absolute statements either, because
  13      we can't -- we can't always promise -- this is
  14      software.    Nothing is always 100 percent.          So we would
  15      make sure that we don't make any promises like that
  16      either.
  17




                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-12 Entered on FLSD Docket 07/09/2021 Page 7 of
                                       10


                                                                    Page 128

   1      number 2 about, titled, "No solution is 100 percent
   2      secure, but the best services update quickly."
   3                    Can you better explain this paragraph in
   4      your capacity as a marketing manager and why it's
   5      important to tell this to customers?
   6             A      Yeah.   So, once again, after my capacity as
   7      a marketing person, as we talked about earlier, one of
   8      the most important things is being honest and being
   9      genuine with the customer because at the end of the
  10      day our job is to make sure that the customer gets a
  11      great service and he's getting great effectiveness
  12      from that service.
  13                    And so we want to make sure that it's very
  14      clear to them that we never promise that our service,
  15      in this case it was Office ATP was (audio disruption)
  16      was 100 percent secure.        I don't think that's (audio
  17      disruption) and, two, like making an outlandish
  18      statement like that, that would be, once again, those
  19      absolutes.      If we -- earlier we talked about the
  20      messaging frameworks and how we sort of developed
  21      those.      And the frameworks that I used are --
  22                    COURT REPORTER:      He's breaking up a lot.
  23      BY MR. TREVINO:
  24             Q       Debraj, let me -- let me stop you there
  25      because I think we had a bad internet connection and

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-12 Entered on FLSD Docket 07/09/2021 Page 8 of
                                       10


                                                                    Page 132

   1      came up earlier today, it was about Microsoft's
   2      customers, especially the ones that you dealt with and
   3      their sophistication.       You called them IT pros and you
   4      used another term I wasn't familiar with.
   5                  Can you expand on that, on what a IT pro is
   6      and the customers that you, specifically in your job
   7      with Microsoft, often dealt with and their level of
   8      sophistication.
   9             A    Yes, sure.
  10                  So, to me, an IT pro is an IT professional,
  11      and the other persons that I discussed with you are
  12      security administrators.        So these are people who are
  13      very, very well versed in the security industry.             And
  14      so their job is basically ensuring that their
  15      cybersecurity guardrails for their organization.
  16                  And IT pros are the folks who actually build
  17      the IT systems within our organization.             So these are
  18      very tech savvy people, and those were generally the
  19      folks that I always spoke with.            And so I was --
  20      pretty much all my customer calls, my executive
  21      briefing center presentations, that presentation that
  22      Joshua showed earlier where I was at Ignite, that's
  23      the audience that we were referring to.             So those are
  24      the people who we typically work with, those are the
  25      people who typically buy our product.

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-12 Entered on FLSD Docket 07/09/2021 Page 9 of
                                       10


                                                                    Page 133

   1                  Also, the other thing is, as far as from my
   2      own experience, no customer ever bought our product
   3      based on something that they read or something that
   4      they saw as their presentation.            Typically what we
   5      saw -- and that's why we did the White Glove program
   6      as well, right.
   7                  Typically what we saw is when a customer
   8      finally ended up buying Office ATP or finally choosing
   9      Office ATP, it was through a vigorous set of trials
  10      and testing that was done.         Oftentimes these were done
  11      as bake-offs, so we would be -- it would be our system
  12      side by side with another system that the customer was
  13      using at the same time, and they would actually rate
  14      us in -- as relative to what the other system was
  15      doing.
  16                  And it was a pretty vigorous testing because
  17      one of the things I noticed when -- and this was my
  18      first role at Microsoft -- customers actually put us
  19      on -- put us through much more vigorous, like, terms
  20      than I think they did for other organizations because
  21      most customers are -- used to say, Hey, you guys are
  22      Microsoft.    We expect you guys to be at 110 percent
  23      all the time.
  24                  And so it seemed like the standards that we
  25      had to achieve were almost as vigorous or, I'm sorry,

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 100-12 Entered on FLSD Docket 07/09/2021 Page 10 of
                                       10


                                                                     Page 136

    1




                                                               And so what
  11       we're saying is that our Office ATP is not 100 percent
  12       secure against all the different types of attacks that
  13       exists in threat landscape because it's impossible for
  14       us to be able to protect against everything because
  15       obviously new attacks are coming all the time.
  16




                                    Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
